

114 S1353 IS: Ensuring Access to Justice for Claims Against the United States Act
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1353IN THE SENATE OF THE UNITED STATESMay 14, 2015Mr. Wicker (for himself, Mr. Leahy, Mr. Cornyn, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo ensure appropriate judicial review of Federal Government actions by amending the prohibition on
			 the exercise of jurisdiction by the United States Court of Federal Claims
			 of certain claims pending in other courts.
	
 1.Short titleThis Act may be cited as the Ensuring Access to Justice for Claims Against the United States Act. 2.Jurisdiction of United States Court of Federal Claims (a)Amendments to title 28, United States Code (1)In generalSection 1500 of title 28, United States Code, is amended to read as follows:
					
						1500.Presumption of stay
 (a)DefinitionsIn this section— (1)the term court means any of the courts described in section 610; and
 (2)the term Court of Federal Claims means the United States Court of Federal Claims. (b)Presumption of stayExcept as provided in subsection (d), if a civil action is pending in, or on appeal from, the Court of Federal Claims, and the plaintiff or assignee of the plaintiff also has pending in any other court a civil action that includes a claim against the United States or an agency or officer of the United States arising from substantially the same set of operative facts, the court presiding over the action that was filed later shall stay the action, in whole or in part, until the action that was filed first is no longer pending.
							(c)Determining first-Filed action
 (1)AppealsFor purposes of subsection (b), the date of filing for a civil action that is pending on appeal from the Court of Federal Claims is the date on which the action was filed in the Court of Federal Claims.
 (2)Actions or appeals filed on same dayFor purposes of subsection (b), if the actions described in subsection (b) were filed on the same day, without regard to the time of day, the action that is pending in, or on appeal from, the Court of Federal Claims shall be treated as having been filed first.
 (d)ExceptionsThe requirement to stay an action under subsection (b) shall not apply if— (1)the parties in each of the actions that include a claim based on substantially the same set of operative facts otherwise agree; or
 (2)in exceptional circumstances the court finds, upon the motion of any party, that termination or modification of the stay is necessary to preserve material evidence or to prevent irreparable prejudice to that party.
								The United States Court of Appeals for the Federal Circuit shall have jurisdiction of an appeal
			 from an interlocutory order terminating or modifying a stay pursuant to
			 paragraph (2)..
 (2)Technical and conforming amendmentThe table of sections for chapter 91 of title 28, United States Code, is amended by striking the item relating to section 1500 and inserting the following:
					1500. Presumption of stay..
				(b)Applicability
 (1)In generalSection 1500 of title 28, United States Code, as amended by subsection (a), shall apply to any action pending on, or filed on or after, the date of the enactment of this Act, but does not apply in a case in which the action filed later (as determined in accordance with such section, as so amended) is pending (on such date of enactment) in a court of appeals of the United States or the Supreme Court of the United States, or in a case in which a judgment has been entered as of such date of enactment but for which the time to file an appeal has not expired.
 (2)Previous jurisdictional barAny claim in an action pending on the date of the enactment of this Act either in a court of appeals of the United States or the Supreme Court of the United States, or for which the time to file an appeal has not expired, shall not be subject to the jurisdictional bar under section 1500 of title 28, United States Code, as in effect on the day before the date of the enactment of this Act.